DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office action based on application number 16/658469 filed October 21, 2019. Claims 1-18 are currently pending and have been considered below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the plasma processing interval" in claim 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the support unit, bonding head, plasma device and wetting device in claims 1 and 12, the heat treatment unit in claims 3 and 14, the cleaning unit in claim 5 and the transfer device in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Based on the specification the corresponding structures are:
Support unit: chuck
Bonding head: ground plate with vacuum suction
Plasma device: a body with gas supply unit and an opening forming a plasma zone
Wetting device: piezoelectric liquid jetting head
Heat treatment unit: heating chamber
Cleaning unit: combined air/vacuum/ionizer device
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. (US 2006/0266792) in view of Yu et al. (US 2013/0140713) and Uzoh et al. (US 2017/0200711).
Regarding claim 1: Ko et al. discloses a die bonding apparatus which includes a wafer table (71) for supporting the die (74), a substrate conveyor (30) for supporting the substrate (11), a die bonder (67) which is a head that picks up the die (74) via suction and moves it to the substrate (11) in order to bond it onto the substrate (11), an adhesive providing unit (61) which is a wetting device that provides a liquid adhesive (62) onto the bonding area of the substrate (11), and a plasma cleaning device (16) that cleans the substrate (pars. 36-41, 46, figures 2-4).
Ko et al. fails to explicitly disclose that the wetting device applies a liquid including water, or that the plasma device applies the plasma to the die. However, Yu et al. discloses a similar die bonding apparatus in which the liquid used to bond the die is water or a diluted adhesive (par. 21). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use water for the bonding adhesive as taught by Yu et al. in the apparatus of Ko et al. because Yu et al. teaches that water is a functional equivalent to adhesive for the purposes of bonding a die and simple substitution of functional equivalents is not considered to be a patentable advance (MPEP 2143). 
Ko et al. and Yu et al. still fail to disclose that the plasma device applies a plasma to the bonding surface of the die before bonding it to the substrate. However, Uzoh et al. discloses a similar die bonding system in which the bonding surfaces (56) of the dies (16) are activated with a nitrogen containing plasma in order to slightly change the surface properties to enhance the bonding ability (par. 82). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use one of the plasma devices of Ko et al. to apply a plasma to the bonding surface of the die as taught by Uzoh et al. because Uzoh et al. teaches that this helps enhance the bonding ability of the die (par. 82, 88). 
Regarding claim 2: Ko et al. teaches that the die bonder (67) moves the die (74) onto the substrate (11) with a force as a pre-bonding step before initiating a thermocompressing bond (par. 67, figure 4). 
Regarding claim 3: Ko et al. teaches that the die (74) is subsequently bonded to the substrate (11) by initiating a thermocompressing bond utilizing a first heater (69) in the bonding head (67) and a second heater (33) in the substrate support conveyor (30) (pars. 46, 49, figure 4). 
Regarding claim 4: Ko et al. teaches that the plasma device operates at atmospheric pressure (claim 13). Ko et al. fails to explicitly disclose where this additional plasma device would be located, but it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to try placing it in a number of places including between the wafer table (71) and the conveyor (30) because trying from a finite number of simple solutions and/or simple rearrangement of parts is not considered to be a patentable advance (MPEP 2143, MPEP 2144.04).
Regarding claim 5: Ko et al. fails to explicitly disclose that a cleaning unit is provided to clean the die. However, Uzoh et al. discloses that the surfaces of the dies are cleaned using any cleaning method, thus requiring a cleaning unit, after singulation but before any sort of die bonding takes place (par. 54). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a cleaning method and cleaning unit as taught by Uzoh et al. for the apparatus of Ko et al. because Uzoh et al. discloses that it is important to ensure a smooth surface characteristic of the die in order to promote better bonding (par. 88). While Ko et al. and Uzoh et al. fail to explicitly disclose the location of this cleaning unit, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to try placing it in a number of places including between the wafer table (71) and the plasma device because trying from a finite number of simple solutions and/or simple rearrangement of parts is not considered to be a patentable advance (MPEP 2143, MPEP 2144.04)
Regarding claim 6: Ko et al. shows that the plasma cleaning devices (16) generate an atmospheric plasma zone in the path of the substrate (11) being treated by the plasma (see figures 2-3), and therefore when combining Ko et al. with Uzoh et al. one of ordinary skill in the art would use a 
Regarding claim 10: Ko et al. discloses that the adhesive provider (63) forms a pool of adhesive or water (62) directly on the area of the substrate (11) to which the die (74) is bonded (see figure 4). 
Regarding claim 11: Ko et al. discloses a transfer rail (31) which is arranged along the direction of transfer of the substrate (11) which moves the substrate (11) between an area below the adhesive provider (63) and a retreat area distant from the adhesive provider (63) (par. 33, figure 3). Ko et al. fails to explicitly disclose the opposite arrangement, that the adhesive provider (63) has a rail and moves towards or away from an area above the substrate (11). However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive provider (63) to be movable along a rail towards or away from engagement above the substrate (11) because making an element portable or adjustable is not considered to be a patentable advance (MPEP 2144.04) and Ko et al. teaches transfer rails (31) which are known elements to facilitate movement of semiconductor processing elements (figure 4). 
Regarding claim 12: Ko et al. discloses a die bonding apparatus which includes a wafer table (71) for supporting the die (74) which is a second substrate, a substrate conveyor (30) for supporting the substrate (11), a die bonder (67) which is a head that picks up the die (74) via suction and moves it to the substrate (11) in order to bond it onto the substrate (11), an adhesive providing unit (61) which is a wetting device that provides a liquid adhesive (62) onto the bonding area of the substrate (11), and an atmospheric plasma cleaning device (16) that cleans the substrate (pars. 36-41, 46, figures 2-4, claim 13).
Ko et al. fails to explicitly disclose that the wetting device applies a liquid including water, or that the plasma device applies the plasma to the die. However, Yu et al. discloses a similar die bonding 
Ko et al. and Yu et al. still fail to disclose that the plasma device applies a plasma to the bonding surface of the die before bonding it to the substrate. However, Uzoh et al. discloses a similar die bonding system in which the bonding surfaces (56) of the dies (16) are activated with a nitrogen containing plasma in order to slightly change the surface properties to enhance the bonding ability (par. 82). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use one of the plasma devices of Ko et al. to apply a plasma to the bonding surface of the die as taught by Uzoh et al. because Uzoh et al. teaches that this helps enhance the bonding ability of the die (par. 82, 88). 
Regarding claim 13: Ko et al. teaches that the die bonder (67) moves the die (74) onto the substrate (11) with a force as a pre-bonding step before initiating a thermocompressing bond (par. 67, figure 4). 
Regarding claim 14: Ko et al. teaches that the die (74) is subsequently bonded to the substrate (11) by initiating a thermocompressing bond utilizing a first heater (69) in the bonding head (67) and a second heater (33) in the substrate support conveyor (30) (pars. 46, 49, figure 4). 
Regarding claim 15: Ko et al. teaches that the plasma device operates at atmospheric pressure (claim 13). Ko et al. fails to explicitly disclose where this additional plasma device would be located, but it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to try placing it in a number of places including between the wafer table (71) and the 
Regarding claim 16: Ko et al. shows that the plasma cleaning devices (16) generate an atmospheric plasma zone in the path of the substrate (11) being treated by the plasma (see figures 2-3), and therefore when combining Ko et al. with Uzoh et al. one of ordinary skill in the art would use a similar plasma device (16) to generate the plasma in the movement path of the die (74). Plasmas by definition contain radicals, which enhance adhesion such that they can be considered hydrophilic radicals. 

Claims 7-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ko et al. in view of Yu et al. and Uzoh et al. as applied to claims 1-6 and 10-16 above and further in view of Kojio et al. (US 2015/0096651).
Regarding claims 7-8 and 17: Ko et al. and Uzoh et al. combine to teach a plasma device but fail to explicitly disclose a detector which detects the presence of the die within the plasma or a controller which stops/starts operation of the plasma when the die is or is not located within the plasma zone. However, Kojio et al. discloses a similar die bonding apparatus which includes a plasma processing unit (20) having a plasma head (36) for generating the plasma zone connected to a plasma head moving mechanism (40) and a substrate recognition camera (114) which works with a controller to stop operation of the apparatus if the substrate is not present within the view of the camera (pars. 33, 39-40, 101, figure 1). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a plasma processing unit similar to that of Kojio et al. for the apparatus of Ko et al. because Kojio et al. shows that this is a functionally equivalent plasma mechanism for applying a plasma to a semiconductor component prior to bonding, and simple substitution of functional equivalents is not considered to be a patentable advance (MPEP 2143, 2144.06). 
Regarding claim 9: Ko et al. shows that the plasma cleaning device (16) is held stationary while the workpiece moves through its plasma zone (figures 2-3), where stationary can be considered a speed lower than the transfer of the workpiece (i.e. a speed of zero). One of ordinary skill in the art in the combination above would recognize that the plasma cleaning device of Ko et al. is still functional when the workpieces moves through it and it is held stationary, so the combined plasma device would also be held stationary during processing by its moving mechanism.
Regarding claim 18: Ko et al. discloses a transfer rail (31) which is arranged along the direction of transfer of the substrate (11) which moves the substrate (11) between an area below the adhesive provider (63) and a retreat area distant from the adhesive provider (63) (par. 33, figure 3). Ko et al. fails to explicitly disclose the opposite arrangement, that the adhesive provider (63) has a rail and moves towards or away from an area above the substrate (11). However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the adhesive provider (63) to be movable along a rail towards or away from engagement above the substrate (11) because making an element portable or adjustable is not considered to be a patentable advance (MPEP 2144.04) and Ko et al. teaches transfer rails (31) which are known elements to facilitate movement of semiconductor processing elements (figure 4). 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.K/
Stephen KittExaminer, Art Unit 1717
2/25/2022

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717